Citation Nr: 0603129	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for coronary artery disease, status-post coronary artery 
bypass graft.

2.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

3.  Entitlement to an initial rating higher than 10 percent 
for sensitive scarring of the left leg associated with the 
removal of the saphenous vein.

4.  Entitlement to an initial rating higher than 10 percent 
for left leg nerve damage associated with the removal of the 
saphenous vein.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The issues of entitlement to higher ratings for coronary 
artery disease, hypertension, and sensitive scarring of the 
left leg are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for a higher rating 
for left leg nerve damage and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  The veteran has incomplete sensory loss in the 
distribution of the saphenous nerve equivalent to mild 
incomplete paralysis for rating purposes.


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for nerve damage 
of the left leg have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8526 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2002, August 2003, July 2004 and 
February 2005, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran filed his application for VA benefits 
on the day the VCAA was enacted and proper notice was not 
provided to him prior to the appealed AOJ decision.  The 
Court, however, acknowledged in Pelegrini that some claims 
were pending at the time the VCAA was enacted and 
specifically stated that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing physical examinations, and affording him the 
opportunity to give testimony before the Board in April 2005.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, the veteran 
advised VA in September 2003 of all medical facilities at 
which he obtained treatment and then stated that he had no 
additional evidence to submit and/or identify.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran asserts that all of his disabilities are more 
severe than rated.  He credibly testified before the Board in 
April 2005 that his blood pressure had at times been higher 
than 200/120, but that it was now maintained with medication 
around 150/80.  The veteran testified that he had scarring on 
his left leg from the harvesting of veins for his coronary 
artery bypass surgery and that the scarring ran from his 
groin to his ankle; he described the scarring as sensitive 
and tender without any type of ulceration.  The veteran 
stated that he had a bulbous pocket at the top of the 
scarring that had subsided over the years and did not limit 
his functioning.  He testified that he had left leg numbness 
when standing for any length of time and weakness in the leg 
periodically, with the leg recently giving way when standing.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Nerve Damage

The veteran's left leg nerve damage is evaluated as 10 
percent disabling using the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8526.  Specifically, a 10 percent rating is 
assigned when there is evidence of mild incomplete paralysis; 
a 20 percent rating is assigned when there is evidence of 
moderate incomplete paralysis; a 30 percent rating is 
assigned when there is evidence of severe incomplete 
paralysis; and, a 40 percent rating is assigned when there is 
evidence of complete paralysis of the quadriceps extensor 
muscles.  It is important to point out that Diagnostic Code 
8526 specifically identifies the anterior crural nerve as the 
damaged nerve to be rated.  It appears that the RO used these 
rating criteria as it is more beneficial to the veteran than 
the rating criteria for damage to the internal saphenous 
nerve which only allows for a 10 percent rating when there is 
evidence of severe to complete paralysis.

As noted above, the veteran complains of weakness and 
numbness in his left lower extremity.  He underwent 
computerized tomography (CT) scan in March 2004 and was found 
to have no abnormal fluid collection in the lower extremity.

Upon VA neurologic examination in July 2004, the veteran was 
determined to have a normal gait and station, motor strength 
of 5/5 and equivalent to the right leg; there was no atrophy 
or sensory loss to pinprick in the left leg, but there was 
some hyperesthesia over the anterior left thigh and leg and a 
slight decrease in temperature sensation over the medial 
thigh and vein harvesting scar.  The examiner determined that 
the veteran had incomplete sensory loss in the distribution 
of the saphenous nerve and noted that the saphenous nerve is 
not responsible for weakness and damage to the nerve did not 
result in swelling in the feet.

The veteran presented for treatment at a private neurologist 
in November 2004, asserting that the weakness in his left 
lower extremity had progressed since his heart surgery in 
1999, and that he had recently fallen as a result of the leg 
giving way.  Nerve conduction studies were performed and it 
was determined that the veteran experienced chronic 
radiculopathy from the lumbar region; magnetic resonance 
imaging of the lumbar spine showed spinal stenosis.  Upon 
consultation with a private neurologist in January 2005, the 
veteran's symptoms had subsided and treatment was postponed 
until such time as symptoms returned.

38 C.F.R. § 4.124a defines "incomplete paralysis" as a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis of each nerve 
described in the regulations.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

Given the evidence as outlined above, the Board finds that 
the veteran's incomplete sensory loss in the distribution of 
the saphenous nerve is equivalent to mild incomplete 
paralysis.  The moderate level of disability is not assigned 
here because the medical evidence specifically shows that the 
veteran's other complaints of limitation in the left lower 
extremity are due to factors other than the saphenous nerve 
damage.  Consequently, the Board finds that the 10 percent 
rating currently assigned is appropriate and the veteran's 
request for a higher rating is denied.  Additionally, there 
is no evidence of the need for the assignment of staged 
ratings as the medical evidence does not show that the 
veteran's nerve damage could be considered anything other 
than mild incomplete paralysis.

Extra-Schedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities and the medical 
evidence shows that the veteran works in a restaurant that he 
and his wife own and run.  The veteran has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings, and the Board 
has been similarly unsuccessful in identifying exceptional 
factors.  The veteran has not required frequent periods of 
hospitalization for any of his disabilities and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by high blood 
pressure, painful scarring, and loss of sensation in the 
lower extremity has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and higher ratings on an extra-schedular basis 
are denied.


ORDER

A rating higher than 10 percent for left leg nerve damage 
associated with the removal of the saphenous vein is denied.


REMAND

The most recent blood pressure readings are elevated, 
although inconsistently.  In April 2004, it was 210/118; in 
July 2004, it was 211/96; and, in August 2004, it was 
180/120.  This indicates that the veteran should be afforded 
a series of blood pressure measurements to determine the 
severity of the disability.  

The record shows that the veteran has complaints which may be 
associated with his coronary artery disease, but he has not 
undergone a complete heart examination since December 2000.  
Because his treatment records do not include any evidence of 
workload testing showing metabolic equivalent rates, evidence 
necessary to rate disability due to coronary artery disease 
under 38 C.F.R. § 4.104, the Board finds the record 
insufficient upon which to properly rate the veteran's heart 
disease.  Thus, this matter must be remanded to further 
develop the medical record.  

The veteran has a 10 inch scar on the upper left leg and a 12 
inch scar on the lower left leg.  These scars should be rated 
separately.  The initial rating for each scar should be 
assigned by the RO.  

Therefore, issues of entitlement to a higher rating for 
coronary artery disease, hypertension, and sensitive scarring 
of the left leg are REMANDED for the following action:

1.  Obtain all current treatment records 
for coronary artery disease and associate 
them with the veteran's claims folder.

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of all complaints associated 
with his coronary artery disease.  The 
examiner must review the claims folder 
and perform all necessary clinical 
testing to identify the veteran's 
metabolic equivalent rates.  All opinions 
expressed must be supported by complete 
rationale.  
a.  The examiner should comment on 
whether the symptoms such as shortness of 
breath and fatigue are due to the 
veteran's heart disease or other factors.  
b.  The examiner should also state 
whether the veteran's heart disease 
limits his functioning and, if so, to 
what degree.  
c.  The veteran should be afforded a 
series of two or more blood pressure 
readings on at least three different 
days.  

3.  Following any necessary development, 
the RO should assign separate ratings 
for: 
a.  The 10 inch scar on the upper left 
leg;
b.  The 12 inch scar on the lower left 
leg.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


